FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 19, 2022

                                    No. 04-22-00162-CV

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellant

                                              v.

                                Martha Theresa ZABROKY,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                 Trial Court No. 21716C
                         Honorable Susan Harris, Judge Presiding


                                       ORDER
       Appellant’s brief was due May 18, 2022, and on that day, appellant filed a motion
requesting an extension of time until June 27, 2022 to file its brief. After consideration, we
grant the unopposed motion and order appellant’s brief due by June 27, 2022.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court